OPINIÓN CONCURRENTE EMITIDA POR EL
JUEZ ASOCIADO SR. DEL TORO
Y CON LA CUAL ESTA CONFORME EL JUEZ ASOCIADO SR. MAC-LEARY.
En la exposición del caso y pliego de excepciones prepa-rado por el demandado y apelante y certificado por el juez sentenciador, aparece, copiado a la letra, lo que sigue:
' “Prueba de las demandantes.
“Ofrecidas como prueba copias certificadas de las ^ctas de nacimiento de Ana Luisa Mérida y Ana Teresa Mérida, es objetada su admisión por la parte demandada, porque esos no son los nombres y apellidos de las demandantes y la corte las admitió a reserva ,de que pruebe el demandante que son las mismas personas. La parte demandada tomó excepción.”
Luego, en la misma exposición del caso aparece, como declarado por el testigo Leocadio Martínez, lo siguiente: “Esas niñas se llaman Ana Luisa Orama, pero para dife-renciar los nombres, porque nacieron gemelas, le 'pusieron Ana Luisa y Ana Teresa Orama. Esas son las mismas que en la partida de bautismo aparecen con Ana Teresa Mérida y Ana Luisa Mérida, y eso es porque es otro nombre que le puso la madre; de eso está seguro el testigo.”
El juez sentenciador, entre otros, declaró probados los siguientes hechos:
“Que las demandantes son hermanas gemelas, habiendo nacido en San Juan el día 26 de julio de 1903.”
*319En el alegato presentado por el demandado y apelado, entre otros particnlares, se consigna lo qne sigue:
‘ ‘ Cuarto: Admitió indebidamente las certificaciones de nacimiento de Ana Luisa Mérida y Ana Teresa Mérida.
“Las demandantes, cuya filiación es controvertida en este caso, se llaman, según la demanda, Ana Luisa y Ana Teresa Grama y para probar la fecha de su nacimiento se presen-taron por la parte demandante dos certificaciones correspon-dientes a los nacimientos de Ana Luisa Mérida y Ana Teresa Mérida.
“Como no había relación entre los nombres y apellidos de las demandantes y los de las personas a las cnales se re-ferían las certificaciones presentadas, la demandada objetó la admisión de dichos documentos y la corte, sin embargo, las admitió a reserva de que el demandante probase que eran las mismas personas.”
Así las cosas, antes de que se fijara día para vista del recurso, comparecieron las apeladas ante esta Corte Suprema y presentaron una moción sobre corrección de autos, en la que después de hacerse referencia a los hechos que hemos consignado, se dice, con respecto a lo alegado por el apelante, lo que sigue:
“Que tales afirmaciones de la parte apelante podrían in-ducir a error a esta honorable corte, llevándola a la creencia de que, como inexactamente dice la demandada, la prueba ofrecida por la parte demandante y admitida por la corte sentenciadora, se refería a personas de nombres y apellidos distintos de los apellidos y nombres de las que en este pleito reclaman su filiación, cuando, en realidad de verdad, y de acuerdo con los autos originales de este pleito, la prueba se refería a las mismas personas demandantes, apareciendo éstas, como antes se ha dicho, en las actas de inscripción con el nombre de Mérida agregado a los de Ana Luisa y Ana Teresa, ambas hijas naturales de Fabiana Grama, lo cual dió lugar a la oposición de la parte demandada y a qne la corte, al admitir la prueba, lo hiciera con la salvedad de que se probase que se *320trataba de las mismas demandantes, cuyo extremo quedó com-pletamente justificado por la prueba testifical.”
A la moción acompañó la parte apelada copia de las dichas actas de nacimiento, certificada como sigue:
“Yo, Celestino Marrero, Secretario de la Corte de Dis-trito del Distrito Judicial de San Juan, P. B.,
“Certifico: que los insertos que preceden son copias fie-les y exactas de sus originales, presentados como prueba por las demandantes en el pleito número 5433, contra Margarita Oyanguren, existentes a los folios 21 y 22 del expresado pleito.
“Ya petición del Ledo. Eugenio Benitez Castaño, expido la presente en San Juan, P. B., a 25 de enero de mil novecien-tos trece. C. Marrero. Secretario de la Corte de Distrito del Distrito Judicial de San Juan.”
La parte apelante se opuso, y el caso quedó sometido a la resolución de este Tribunal Supremo.
La mayoría de los jueces de esta corte opina que la mo-ción debe declararse sin lugar por los motivos consignados en la opinión emitida por el juez Asociado Sr. Wolf. Noso-tros llegamos a la misma resolución, pero por los motivos que a continuación exponemos.
Nosotros creemos que las palabras usadas por el apelante no pueden inducir a error a esta Corte Suprema y por lo tanto no consideramos necesaria la corrección del récord pro-puesta por la parte apelada.
Lo primero que deberá considerarse y resolverse en su día con respecto.a las referidas actas de nacimiento, es si la corte sentenciadora debió o uó admitirlas como prueba. Si decidimos que debió admitirlas, si estimamos que existe en los autos prueba suficiente que demuestre-que tales actas se refieren a las demandantes en este pleito, entonces tendre-mos que concluir .que las demandantes presentaron como prueba sus actas de.nacimiento inscritas en el registro civil y que tales actas contenían-todos los -requisitos que la ley ordena-que se hagan constar en ellas y que la-fecha' del naci-*321miento consignada en los hechos declarados probados por' el juez sentenciador,/es la correcta y se tomó, si no existe en los autos otra prueba, de las dichas actas' no impugnadas eri} cuanto a tal extremo. Claramente se deduce, por lo que he-' mos expuesto, que los derechos que puedan -tener las apela-das no se perjudican en modo alguno por' no haberse inctuído; dentro de la exposición del caso la copia íntegra de las repe-tidas actas.
Si llegáramos a la conclusión de que los derechos de lá' parte apelada podían sufrir perjuicio, no vacilaríamos en decretar la corrección del récord.
Hemos estudiado cuidadosamente la jurisprudencia invo-' cada en la opinión de la mayoría de los jueces de esta corte' y estamos con ella enteramente conformes, pero, a nuestro juicio, dicha jurisprudencia no impediría en modo alguno, que se decretara la corrección del récord en este caso, si las circunstancias del mismo lo exigieran. ■ •
Es bien entendido que la única forma legal de presentar a la consideración de esta corte de apelación la prueba prac-' ticada en la corte sentenciadora, es incluyéndola en una ex-' posición del caso o en un pliego de excepciones debidamente preparado y certificado por el juez sentenciador; y que lá simple certificación del secretario de que un documento se presentó como prueba en un caso, no lo hace formar parte del récord del mismo. Véase Manuel v. Scott et al., 29 Mont., 37, citado en El Pueblo v. Guzmán, 15 D. P. R., 299, y en el de El Pueblo v. Meléndez, decidido el 7 de febrero último.
Pero en este caso que resolvemos, la cuestión es distinta. Las actas de nacimiento se mencionaron, en la forma trans-crita, en la exposición del caso, y no podremos ignorar en su día en la resolución del recurso, que se presentaron como prueba dichas actas y qué sobré ellas versó, además, la prueba testifical y que ellas sirvieron de base, apreciadas con las demás pruebas, para la declaración de los hechos probados en que fundó sus conclusiones 'de ley el juez sentenciador.
De acuerdo con lasección 40a del Reglamento de- éste' *322Tribunal Supremo, no deben copiarse íntegros los documentos en las relaciones de becbos, exposiciones del caso y pliegos de excepciones, sino que se bará una relación concisa de ellos, expresando su parte sustancial, a menos que la naturaleza de la cuestión planteada y resuelta baga necesario que se inserte en toda su extensión.
Si el apelante én el presente caso hubiera omitido inten-cionalmente, de mala fe, la copia de lo esencial, de las actas dé nacimiento, y se demostrara que podía beneficiarse con tal omisión, el becbo de que ni el apelado al examinar ni el juez sentenciador al certificar la exposición, se hubieran fijado en la omisión ¿sería suficiente para impedir en absoluto que la verdad se restableciera permitiéndose traer debidamente autenticada la copia de los documentos que, según la misma exposición del caso, se presentaron' y fueron admitidas como prueba1?
Creemos que nó.
• Se dirá qué la certificación expedida por el secretario debió haber sido visada por lo menos por el juez sentenciador. [Nosotros creemos que relacionando lo que se hizo constar én la exposición dél caso certificada por el juez sentenciador y lo que se hace constar en la certificación expedida por el secretario de'la corte sentenciadora, los documentos quedan perfectamente autenticados, pero si las circunstancias con-currentes nos' obligaran a decretar la corrección de la trans-cripción, entonces, para mayor seguridad, y teniendo en cuenta la exacta naturaleza de una exposición del caso, or-denaríamos qué las copias de las actas, junto con la de la exposición, se remitieran al juez sentenciador a fin de que certificara debidamente si las actas eran las mismas a que se refería la exposición.
La resolución de casos de esta naturaleza debe basarse, desde luego, én lo dispuesto en la ley, pero la ley, debe apli-carse atendidas' las circunstancias peculiares de cada caso e interpretarse teniendo siempre por norte los altos fines de ■la justicia.
*323Por las razones expuestas, debe declararse sin lngar la xno-' ción de los apelados sobre corrección del récord.